            Case 2:20-cv-00417-RAJ-MLP Document 28 Filed 04/27/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   WILD FISH CONSERVANCY,

 9                             Plaintiff,                 Case No. C20-CV-417-RAJ-MLP

10          v.                                            ORDER GRANTING DEFENDANTS’
                                                          MOTION FOR EXTENSION OF TIME
11   BARRY THOM, et al,                                   TO FILE OPPOSITION TO MOTION
                                                          FOR PRELIMINARY INJUNCTION
12                             Defendant,

13          and

14      ALASKA TROLLERS
        ASSOCIATION,
15                      Defendant-Intervenor.
16

17          Plaintiff filed its Motion for Preliminary Injunction (“Plaintiff’s Motion”) on April 16,
18   2020, requesting a stay of Defendants’ authorization of commercial salmon harvests in federal
19   waters off the coast of Southeast Alaska to prevent injury to Southern Resident Killer Whales.
20   (Dkt. # 1 at 9; Dkt. # 14 at 1.) Those commercial salmon harvests are set to commence on July 1,
21   2020. (Dkt. # 1 at 9, 14.). Plaintiff’s Motion is noted for the Court’s consideration on May 8,
22   2020. (Dkt. #14 at 1.)
23

     ORDER GRANTING DEFENDANTS’ MOTION
     FOR EXTENSION OF TIME TO FILE
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION - 1
            Case 2:20-cv-00417-RAJ-MLP Document 28 Filed 04/27/20 Page 2 of 3



 1          On April 21, 2020, Defendants’ filed a Motion for Extension of Time to File Opposition

 2   to Motion for Preliminary Injunction (“Defendants’ Motion”), requesting a 14-day extension and

 3   establishing a new noting date of May 22, 2020. (Dkt. # 17 at 2-3.) Defendants’ request an

 4   extension due to: (1) logistical challenges presented by the COVID-19 pandemic in coordinating

 5   between two regional offices of the National Marine Fisheries Service (“NMFS”); and (2) to

 6   allow for consideration of reports concerning management measures for salmon fisheries in the

 7   Exclusive Economic Zone off the West Coast, and the effects of those management measures on

 8   Southern Resident Killer Whales, that are forthcoming by NMFS staff in its West Coast

 9   Regional Office. (Id. at 2.) Defendants’ response to Plaintiff’s Motion is currently due on May 4,

10   2020. See LCR 7(d)(3).

11          Under Local Rule 7(d)(3), motions seeking a preliminary injunction are treated as

12   dispositive motions. Therefore, Plaintiff’s Motion will follow the procedures outlined for a

13   Magistrate Judge’s report and recommendations. See LCR 72(b), MJR 4(a),(c); Fed. R. Civ. P.

14   72(b); 28 U.S.C. § 636(b)(1)(c). Consequently, once this Court issues a report and

15   recommendation, it will be followed by a two-week objection period. If objections are filed, the

16   party filing the objections must note them on the motions calendar for a date no earlier than 14

17   days after objections are filed to allow for a response. LCR 72(b). Accordingly, if objections are

18   filed on the last day of the two-week objection period, the report and recommendation will not be

19   ready for consideration by the Honorable Richard A. Jones until 28 days after the report is filed.

20   Id. Judge Jones may then: (1) accept, reject, or modify the recommended disposition; (2) receive

21   further evidence; or (3) return the matter to the Magistrate Judge with instructions.

22          Having considered Defendants’ Motion, the logistical challenges presented by the July 1,

23   2020 harvest date, the procedures outlined for a Magistrate Judge’s report and recommendations,

     ORDER GRANTING DEFENDANTS’ MOTION
     FOR EXTENSION OF TIME TO FILE
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION - 2
            Case 2:20-cv-00417-RAJ-MLP Document 28 Filed 04/27/20 Page 3 of 3



 1   and for good cause shown, it is hereby ORDERED that Defendants’ Motion is GRANTED for a

 2   seven-day extension. A seven-day extension will allow Defendants’ additional time to file their

 3   responsive briefing while considering the tight timeline this case presents.

 4           Accordingly, the brief scheduling of this matter will be amended as follows:

 5              •   Defendants and Defendant-Intervenor shall have up to and including May 11,

 6                  2020, to file responsive briefing;

 7              •   Plaintiff shall have up to and including May 15, 2020, to file reply briefing; and

 8              •   This matter will be noted for the Court’s consideration on May 15, 2020.

 9          Dated this 27th day of April, 2020.


                                                          A
10

11                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING DEFENDANTS’ MOTION
     FOR EXTENSION OF TIME TO FILE
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION - 3
